PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 15-2066


MARK GRUTZMACHER,

                    Plaintiff,

             and

KEVIN PATRICK BUKER,

                    Plaintiff – Appellant,

             v.

HOWARD COUNTY; CHIEF WILLIAM F. GODDARD, III; JOHN JEROME;
JOHN S. BUTLER,

                    Defendants – Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Marvin J. Garbis, District Judge. (1:13−cv−03046−MJG)


Argued: December 7, 2016                                      Decided: March 20, 2017


Before GREGORY, Chief Judge, and WYNN and THACKER, Circuit Judges.


Affirmed by published opinion. Judge Wynn wrote the opinion, in which Chief Judge
Gregory and Judge Thacker joined.
ARGUED: Edward Scott Robson, ROBSON & ROBSON, PC, King of Prussia,
Pennsylvania, for Appellant. Cynthia G. Peltzman, HOWARD COUNTY OFFICE OF
LAW, Ellicott City, Maryland, for Appellees. ON BRIEF: David G.C. Arnold, LAW
OFFICE OF DAVID ARNOLD, King of Prussia, Pennsylvania, for Appellant. Gary W.
Kuc, County Solicitor, Faith R. Adelman, Senior Assistant County Solicitor, HOWARD
COUNTY OFFICE OF LAW, Ellicott City, Maryland, for Appellees.




                                        2
WYNN, Circuit Judge:

       Plaintiff Kevin Patrick Buker is a former Battalion Chief with the Howard County,

Maryland Department of Fire and Rescue Services (the “Department”). Defendants are

Howard County, Maryland; former Howard County Fire Chief William F. Goddard, III

(“Chief Goddard”); former Howard County Deputy Chief John Butler (“Deputy Chief

Butler”); 1 and Howard County Assistant Chief John Jerome (“Assistant Chief Jerome,”

and collectively with Howard County, Chief Goddard, and Deputy Chief Butler,

“Defendants”).

       Plaintiff brought this matter in the District Court for the District of Maryland, at

Baltimore, alleging that Defendants retaliatorily fired him for exercising his First

Amendment free-speech rights and, second, that the Department’s social media policy,

which played a role in Plaintiff’s termination, was facially unconstitutional under the

First Amendment. This appeal arises from the district court’s orders granting summary

judgment in favor of Defendants on Plaintiff’s First Amendment retaliation claim and

dismissing as moot Plaintiff’s facial challenge to the social media policy. On review, we

affirm the judgment of the district court.

                                             I.

                                             A.




       1
       Butler was appointed as Fire Chief in January 2015, following Fire Chief
Goddard’s retirement.



                                             3
       The Department employed Plaintiff as a paramedic for the Howard County Fire

Department from 1997 through 2012. In 2012, Chief Goddard promoted Plaintiff to the

rank of battalion chief and assigned Plaintiff to the second battalion as its commander.

According to Chief Goddard, as a battalion chief, Plaintiff was responsible for

“manag[ing] the day-to-day operations of the field,” as well as “ensur[ing] . . . the

policies and procedures as written in the department are complied with.” J.A. 139.

       As a paramilitary-type organization, the Department executes the enforcement of

its orders in a hierarchical manner that requires employees to strictly follow a chain-of-

command. At the top of the Department’s chain-of-command is the fire chief, followed

by deputy fire chiefs, assistant chiefs, battalion chiefs, and, lastly, first responders.

Although positioned at the lower end of the chain-of-command, Chief Goddard described

the rank of battalion chief as “the most critical leadership position in the organization,” as

battalion chiefs directly supervise first responders. J.A. 138.

       In 2011, Chief Goddard, along with the Department’s public information officer,

began drafting a social media policy for the Department, partially in response to national

debate about the use of social media within fire and emergency services departments.

The Department’s decision to develop a social media policy also stemmed from an

incident involving a Howard County volunteer firefighter posting to Facebook a

photograph of a lynching, depicted by a noosed, brown beer bottle surrounded by white

beer cans with paper cones for hoods. In a comment accompanying the photograph, the

volunteer firefighter said that he “[w]ant[ed] to go fishing for mud sharks / there are way

to many here in Maryland. They are not good to eat though, I hear they taste like


                                              4
decayed chicken.” J.A. 835; Dist. Ct. Dkt. 40-4, at 5; Dist. Ct. Dkt. 40-7, at 3; Dist. Ct.

Dkt. 40-24.     Throughout the drafting process, the Department provided internal

stakeholders—including Plaintiff, as well as all of the other battalion chiefs—

opportunities to review and comment on the forthcoming policy.

       On November 5, 2012, the Department issued General Order 100.21, entitled

“Social Media Guidelines,” which set forth the Department’s policy regarding the use of

social media by Department personnel.           Under the Social Media Guidelines, the

Department prohibited personnel “from posting or publishing any statements,

endorsements, or other speech, information, images or personnel matters that could

reasonably be interpreted to represent or undermine the views or positions of the

Department, Howard County, or officials acting on behalf of the Department or County.”

J.A. 32. The Social Media Guidelines also barred Department employees “from posting

or publishing statements, opinions or information that might reasonably be interpreted as

discriminatory, harassing, defamatory, racially or ethnically derogatory, or sexually

violent when such statements, opinions or information, may place the Department in

disrepute or negatively impact the ability of the Department in carrying out its mission.”

J.A. 32. Additionally, the Social Media Guidelines prohibited Department personnel

from “post[ing] any information or images involving off-duty activities that may impugn

the reputation of the Department or any member of the Department.” J.A. 32.

       Further, on December 6, 2012, the Department issued General Order 100.22,

entitled “Code of Conduct,” which was “aimed at ensuring members of the Department

maintain the highest level of integrity and ethical conduct both on and off duty.” J.A. 34.


                                            5
In relevant part, the Code of Conduct prohibited Department personnel from

“intentionally engag[ing] in conduct, through actions or words, which are disrespectful

to, or that otherwise undermines the authority of, a supervisor or the chain of command”

and “publicly criticiz[ing] or ridicul[ing] the Department or Howard County government

or their policies.” J.A. 38–39. The Code of Conduct also required “[m]embers [to]

conduct themselves at all times, both on and off duty, in such a manner as to reflect

favorably on the Department.”        J.A. 38.       The Code of Conduct further prohibited

Department employees from engaging in “[c]onduct unbecoming” to the Department,

which it defined as “any conduct that reflects poorly on an individual member, the

Department, or County government, or that is detrimental to the public trust in the

Department or that impairs the operation and efficiency of the Department.” J.A. 38.

         On January 20, 2013, Plaintiff was watching news coverage of a gun control

debate in his office and posted the following statement to his Facebook page while on-

duty2:

         My aide had an outstanding idea . . lets all kill someone with a liberal . . . then
         maybe we can get them outlawed too! Think of the satisfaction of beating a
         liberal to death with another liberal . . . its almost poetic . . .

J.A. 82–83 (ellipses in original). Twenty minutes later, Mark Grutzmacher, a county

volunteer paramedic, replied to Plaintiff’s earlier post with the following comment:




         2
        We reproduce the Facebook posts and comments as they appear in the record and
without the benefit of editing.



                                                6
       But . . . . was it an “assult liberal”? Gotta pick a fat one, those are the “high
       capacity” ones. Oh . . . pick a black one, those are more “scary”. Sorry had to
       perfect on a cool idea!

J.A. 84 (ellipses in original). Six minutes later, Plaintiff “liked” Grutzmacher’s comment

and replied, “Lmfao! Too cool Mark Grutzmacher!” J.A. 85.

       Two     Department     employees     subsequently     forwarded     Plaintiff’s   and

Grutzmacher’s Facebook posts to another battalion chief within the Department. On

January 22, 2013, that battalion chief sent a screenshot of Plaintiff’s initial Facebook post

to Assistant Chief Jerome with a text message stating, “Chief, not sure this is something

that should be displayed from one of our battalion chiefs.” J.A. 82. Assistant Chief

Jerome then contacted his direct supervisor, Deputy Chief Butler, along with another

assistant chief, regarding Plaintiff’s Facebook posts. Later that day, the three chiefs met

to discuss whether Plaintiff’s posts violated the Social Media Guidelines or Code of

Conduct and, if so, what corrective measures the Department would take. Following

their meeting, Assistant Chief Jerome emailed Plaintiff, directing him to review his recent

Facebook posts and to remove anything inconsistent with the Department’s social media

policy. Though Plaintiff maintained that he was in compliance with the social media

policy, Plaintiff removed the January 20 posts.

       On January 23—a few hours after Plaintiff informed Assistant Chief Jerome that

he had removed the posts—Plaintiff posted the following to his Facebook “wall”:

       To prevent future butthurt and comply with a directive from my supervisor, a
       recent post (meant entirley in jest) has been deleted. So has the complaining party.
       If I offend you, feel free to delete me. Or converse with me. I’m not scared or
       ashamed of my opinions or political leaning, or religion. I’m happy to discuss any



                                             7
       of them with you. If you’re not man enough to do so, let me know, so I can delete
       you. That is all. Semper Fi! Carry On.

J.A. 96. One of Plaintiff’s Facebook friends then replied, “As long as it isn’t about the

[Department], shouldn’t you be able to express your opinions?” J.A. 96. Plaintiff

responded:

       Unfortunately, not in the current political climate. Howard County, Maryland, and
       the Federal Government are all Liberal Democrat held at this point in time. Free
       speech only applies to the liberals, and then only if it is in line with the liberal
       socialist agenda. County Governement recently published a Social media policy,
       which the Department then published it’s own. It is suitably vague enough that
       any post is likely to result in disciplinary action, up to and including termination of
       employment, to include this one. All it took was one liberal to complain . . . sad
       day. To lose the First Ammendment rights I fought to ensure, unlike the WIDE
       majority of the Government I serve.

J.A. 96 (ellipses in original). Another of Plaintiff’s Facebook friends then commented,

“Oh, your gonna get in trouble for saying that too.” J.A. 96. “Probably . . .,” Plaintiff

replied. J.A. 96.

       The following day, January 24, a captain in the Department emailed Chief

Goddard a screenshot of Plaintiff’s January 23 Facebook posts. The captain also emailed

Deputy Chief Butler and an assistant chief a “summary of the Buker issue,” in which he

noted the “racial overtones” of Grutzmacher’s comment on Plaintiff’s January 20

Facebook post. J.A. 101. The captain stated that by replying to the comment, Plaintiff

“endorsed” Grutzmacher’s racially charged statement.          J.A. 101.    The captain also

characterized Plaintiff’s January 23 posts as “insubordinate toward [management].” J.A.

101. The captain suggested treating the incidents “like any other investigation” and

determining any disciplinary action “after the conclusion of the investigation.” J.A. 101.



                                              8
The next day, the Department moved Plaintiff out of field operations to an administrative

assignment pending the results of an internal investigation.

       Approximately three weeks later, on February 17, 2013, Mike Donnelly, a

member of a Department-affiliated volunteer company, posted to his own Facebook page

a picture of an elderly woman with her middle finger raised. Overlaid across the picture

was the following caption: “THIS PAGE, YEAH THE ONE YOU’RE LOOKING AT

IT’S MINE[.] I’LL POST WHATEVER THE FUCK I WANT[.]” J.A. 100. Above the

picture, Donnelly wrote, “for you Chief.” J.A. 100. Plaintiff, who was one of Donnelly’s

Facebook friends, “liked” the photograph.

       Chief Goddard served Plaintiff with charges of dismissal on February 25. The

charges referenced Plaintiff’s: (1) January 20 and January 23 Facebook posts; (2) “like”

of and reply to Grutzmacher’s January 20 comment; (3) replies to comments on

Plaintiff’s January 23 post; and (4) “like” of Donnelly’s February 17 post. 3 The charges

asserted that these posts violated the Department’s Code of Conduct and Social Media




       3
         We observe that the act of “liking” a Facebook post makes the post attributable
to the “liker,” even if he or she did not author the original post. See Bland v. Roberts,
730 F.3d 368, 386 (4th Cir. 2013), as amended (Sept. 23, 2013) (“[C]licking on the ‘like’
button literally causes to be published the statement that the User ‘likes’ something,
which is itself a substantive statement. . . . That a user may use a single mouse click to
produce that message . . . instead of typing the same message with several individual key
strokes is of no constitutional significance.”).

     Accordingly, for ease of reference, we refer to Plaintiff’s various Facebook posts,
comment replies, and “likes,” collectively, as Plaintiff’s “Facebook activity” or “speech.”



                                             9
Guidelines. In particular, the charging document asserted, among other things, that

Plaintiff’s Facebook activity improperly:

   • “[A]dopted” and “approv[ed]” Grutzmacher’s comment, which “had racial
     overtones and was insensitive and derogatory in nature”;

   • Reflected a “[f]ailure to grasp the impact and implications of [the] comments” on
     Plaintiff’s “leadership position within the Department as a Battalion Chief,” in
     which Plaintiff was “responsible for enforcing Department policies and taking
     appropriate action for violations of those policies by the people [he] supervise[d]”;

   • Demonstrated “repeated insolence and insubordination” by replacing the January
     20 post “with another posting tirade mocking the Chain-of-Command, the
     Department, and the County”; and

   • “[I]nterfered with Department operations” and caused “disruption [in] the
     Department’s Chain-of-Command and authority.”

J.A. 105.

      Chief Goddard provided Plaintiff with an opportunity to rebut the specific charges

at a pre-termination meeting held on March 8. Following that meeting, on March 14,

2013, Chief Goddard terminated Plaintiff’s employment with the Department.

                                            B.

      On October 12, 2013, Plaintiff brought an action under 42 U.S.C. § 1983 in

federal district court seeking reinstatement and damages.      Plaintiff alleged that his

Facebook posts were a substantial motivation for his termination and that, by terminating

him, the Department impermissibly retaliated against Plaintiff for exercising his First

Amendment rights. Plaintiff also alleged that the Department’s Social Media Guidelines

and Code of Conduct, as drafted and applied to Plaintiff, violated the First Amendment

by impermissibly restricting Department employees’ ability to speak on matters of public



                                            10
concern. The district court later construed the second of Plaintiff’s claims as a facial

challenge to the Department’s Social Media Guidelines and Code of Conduct.

       Following discovery, Defendants moved for summary judgment, arguing that

Plaintiff’s Facebook activity did not involve matters of public concern and that Plaintiff’s

interest in speaking did not outweigh the Department’s interest in minimizing disruption.

Defendants later filed a second motion for summary judgment as to Plaintiff’s facial-

challenge claims, arguing that the Department’s policies were not unconstitutionally

overbroad or vague and did not constitute prior restraints.

       The district court granted Defendants’ first summary judgment motion on March

30, 2015. Buker v. Howard County., Nos. MJG–13–3046, MJG–13–3747, 2015 WL
3456750 (D. Md. May 27, 2015). In doing so, the district court concluded that Plaintiff’s

January 20 Facebook posts and “like” were unprotected speech because they were

“capable of impeding the [Fire Department]’s ability to perform its duties efficiently.”

Id. at *13 (alteration in original) (internal quotation marks omitted) (quoting Duke v.

Hamil, 997 F. Supp. 2d 1291, 1302 (N.D. Ga. 2014)).             The district court further

concluded that Plaintiff’s January 23 posts and February 17 “like” similarly did not

amount to protected speech because Plaintiff failed to show that he was speaking as a

citizen on a matter of public concern. Id. at *13–14. The district court’s memorandum

decision and order did not, however, address Defendants’ second motion for summary

judgment, leaving unresolved Plaintiff’s facial challenge.

       On June 22, 2015, the Department replaced its Social Media Guidelines and Code

of Conduct policies with revised versions. The revised version of the Social Media


                                            11
Guidelines eliminated many of the earlier version’s prohibitions on Department

personnel’s private use of social media. And the revised Code of Conduct did not include

any of the provisions in the previous version that Plaintiff had challenged. Highlighting

these changes, Defendants moved to dismiss Plaintiff’s facial challenge as moot, arguing

that the Department’s revised policies did not contain the provisions Plaintiff challenged

as overbroad, void for vagueness, or prior restraints. The district court thus denied

Defendants’ earlier motion for summary judgment as moot and granted Defendants’

motion to dismiss on August 12, 2015.

      Plaintiff timely appealed the district court’s (1) award of summary judgment in

favor of Defendants on Plaintiff’s First Amendment retaliation claim and (2) dismissal on

mootness grounds of Plaintiff’s facial challenge to the Social Media Guidelines and Code

of Conduct.

                                           II.

                                           A.

      On appeal, Plaintiff first argues that the district court erred in granting summary

judgment in favor of Defendants on his First Amendment retaliation claim. Summary

judgment is appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “We review a district court’s decision to grant summary judgment de novo,

applying the same legal standards as the district court and viewing all facts and

reasonable inferences therefrom in the light most favorable to the nonmoving party.”




                                           12
Smith v. Gilchrist, 749 F.3d 302, 307 (4th Cir. 2014) (quoting T-Mobile Ne. LLC v. City

Council of Newport News, 674 F.3d 380, 384–85 (4th Cir. 2012)).

      From the outset, we point out that “[t]he First Amendment ‘was fashioned to

assure unfettered interchange of ideas for the bringing about of political and social

changes desired by the people.’” Connick v. Myers, 461 U.S. 138, 145 (1983) (quoting

Roth v. United States, 354 U.S. 476, 484 (1957)). “Protection of the public interest in

having debate on matters of public importance is at the heart of the First Amendment.”

McVey v. Stacy, 157 F.3d 271, 277 (4th Cir. 1998) (citing Pickering v. Bd. of Educ., 391
U.S. 563, 573 (1968)).

      To resolve Plaintiff’s appeal, we start by considering the First Amendment rights

of public employees. Public employees do not “relinquish First Amendment rights to

comment on matters of public interest by virtue of government employment.” Connick,
461 U.S. at 140. To the contrary, the Supreme Court has long recognized

      that public employees are often the members of the community who are likely to
      have informed opinions as to the operations of their public employers, operations
      which are of substantial concern to the public. Were they not able to speak on
      these matters, the community would be deprived of informed opinions on
      important public issues.

City of San Diego v. Roe, 543 U.S. 77, 82 (2004) (per curiam) (citing Pickering, 391 U.S.

at 572). To that end, the Supreme Court has repeatedly “underscored the ‘considerable

value’ of ‘encouraging, rather than inhibiting, speech by public employees.          For

government employees are often in the best position to know what ails the agencies for

which they work.’” Hunter v. Town of Mocksville, 789 F.3d 389, 396 (4th Cir. 2015)

(quoting Lane v. Franks, 134 S. Ct. 2369, 2377 (2014)). As such, we do not take lightly


                                           13
“[o]ur responsibility . . . to ensure that citizens are not deprived of fundamental rights by

virtue of working for the government.” Connick, 461 U.S. at 147.

       “That being said, precedent makes clear that courts must also consider ‘the

government’s countervailing interest in controlling the operation of its workplaces.’”

Hunter, 789 F.3d at 397 (quoting Lane, 134 S. Ct. at 2377). Just as there is a “public

interest in having free and unhindered debate on matters of public importance,”

Pickering, 391 U.S. at 573, “[t]he efficient functioning of government offices is a

paramount public interest,” Robinson v. Balog, 160 F.3d 183, 189 (4th Cir. 1998).

Therefore, a public employee “by necessity must accept certain limitations on his or her

freedom.” Garcetti v. Ceballos, 547 U.S. 410, 418 (2006). In particular, under the

balancing test developed by the Supreme Court in Pickering and Connick, “the First

Amendment does not protect public employees when their speech interests are

outweighed by the government’s interest in providing efficient and effective services to

the public.” Lawson v. Union Cty. Clerk of Court, 828 F.3d 239, 247 (4th Cir. 2016).

       Regarding Plaintiff’s retaliation claim, “a public employer contravenes a public

employee’s First Amendment rights when it discharges . . . ‘[the] employee . . . based on

the exercise of’ that employee’s free speech rights.”        Ridpath v. Bd. of Governors

Marshall Univ., 447 F.3d 292, 316 (4th Cir. 2006) (alteration in original) (quoting Suarez

Corp. Indus. v. McGraw, 202 F.3d 676, 686 (4th Cir. 2000)). To state a claim under the

First Amendment for retaliatory discharge, a plaintiff must satisfy the three-prong test set

forth in McVey v. Stacy, 157 F.3d 271 (4th Cir. 1998). In particular, the plaintiff must

show: (1) that he was a “public employee . . . speaking as a citizen upon a matter of


                                             14
public concern [rather than] as an employee about a matter of personal interest;” (2) that

his “interest in speaking upon the matter of public concern outweighed the government’s

interest in providing effective and efficient services to the public;” and (3) that his

“speech was a substantial factor in the employer’s termination decision.” 157 F.3d at

277–78.

       The district court found that Plaintiff’s January 20 speech failed on the second

prong of the McVey test, and that Plaintiff’s January 23 and February 17 speech failed on

the first McVey prong. Buker, 2015 WL 3456750, at *9–14. Plaintiff urges us to reverse

the district court’s grant of summary judgment to Defendants and, in doing so, makes two

arguments.    First, Plaintiff argues that the district court erred in granting summary

judgment when there remained a factual dispute regarding whether Plaintiff could meet

his burden under the McVey test’s second prong. Specifically, Plaintiff maintains that his

January 20 speech did not disrupt the Department or cause a reasonable apprehension of

disruption, such that the Department’s interest in maintaining an efficient workplace

outweighed Plaintiff’s interest in speaking. Second, Plaintiff argues that the district court

erred in finding that his January 23 and February 17 posts and “like” were not on a matter

of public concern and, therefore, failed McVey’s first prong. For the reasons below, we

hold that the district court properly granted summary judgment to Defendants.

                                             1.

       We first address whether Plaintiff’s Facebook posts and “likes” addressed matters

of public concern. In determining whether speech addresses matters of public concern,

“we examine the content, context, and form of the speech at issue in light of the entire


                                             15
record.” Urofsky v. Gilmore, 216 F.3d 401, 406 (4th Cir. 2000) (en banc). “Speech

involves a matter of public concern when it involves an issue of social, political, or other

interest to a community.” Id. This “public-concern inquiry centers on whether ‘the

public or the community is likely to be truly concerned with or interested in the particular

expression.’” Kirby v. City of Elizabeth City, 388 F.3d 440, 446 (4th Cir. 2004) (quoting

Arvinger v. Mayor of Baltimore, 862 F.2d 75, 79 (4th Cir. 1988)); see also Goldstein v.

Chestnut Ridge Volunteer Fire Co., 218 F.3d 337, 352–53 (4th Cir. 2000) (“This is a

subtle, qualitative inquiry; we use the content, form, and context as guideposts in the

exercise of common sense, asking throughout: would a member of the community be

truly concerned with the employee’s speech?”).

       Conversely, “[i]n the absence of unusual circumstances, a public employee’s

speech ‘upon matters only of personal interest’ is not afforded constitutional protection.”

Seemuller v. Fairfax Cty. Sch. Bd., 878 F.2d 1578, 1581 (4th Cir. 1989) (quoting

Connick, 461 U.S. at 147); see also Jurgensen v. Fairfax County, 745 F.2d 868, 879 (4th

Cir. 1984) (“If the speech relates primarily to a matter of ‘limited public interest’ and . . .

center[s] instead on matters primarily, if not exclusively ‘of personal interest’ to the

employee . . . that fact must be weighed in determining whether a matter of true public

concern is involved . . . .”). To that end, “[t]he Supreme Court has warned us to guard

against ‘attempt[s] to constitutionalize the employee grievance.’” Brooks v. Arthur, 685
F.3d 367, 373 (4th Cir. 2012) (second alteration in original) (quoting Connick, 461 U.S.

at 154).   Accordingly, “[p]ersonal grievances[ and] complaints about conditions of

employment . . . do not constitute speech about matters of public concern.” Campbell v.


                                              16
Galloway, 483 F.3d 258, 267 (4th Cir. 2007) (internal quotation marks omitted) (quoting

Stroman v. Colleton Cty. Sch. Dist., 981 F.2d 152, 156 (4th Cir. 1992)). Likewise, we

must also “ensure that matters of internal policy, including mere allegations of favoritism,

employment rumors, and other complaints of interpersonal discord, are not treated as

matters of public policy.” Goldstein, 218 F.3d at 352.

       Set against this backdrop, at least some of Plaintiff’s Facebook activity referenced

in the Department’s charging document touched on issues of public concern.                 In

particular, Plaintiff’s and Grutzmacher’s January 20, 2013, discussion about “liberal[s]”

and “assault liberal[s]” was, according to an expert report submitted by Plaintiff, a

commentary on gun control legislation using “a lexicon that is extremely common in

contemporary American gun culture.” J.A. 566–71. The report maintains that Plaintiff’s

and Grutzmacher’s exchange reflects a “well-known meta-narrative” under which

“‘liberal’ . . . is a collectivist ideologue, a statist, who believes in the absolute power of

government even at the expense of individual autonomy and rights, including an

individual’s right to own, carry and use firearms.” J.A. 567–68. Courts have long

recognized that “[t]he debate over the propriety of gun control legislation is . . . a matter

of public concern.”      Thomas v. Whalen, 51 F.3d 1285, 1290 (6th Cir. 1995).

Consequently, the “liberal” and “assault liberal” post and comment implicated a matter of

public concern.

       Likewise, Plaintiff’s January 23, 2013, post describing the Department’s Social

Media Guidelines and expressing concern that those guidelines infringed on Plaintiff’s

First Amendment rights also addressed a matter of public concern. As explained above,


                                             17
the public employee speech doctrine recognizes the unique role government employees—

individuals who “are often in the best position to know what ails the agencies for which

they work”—play in keeping the electorate informed about the operations of public

employers. See Liverman v. City of Petersburg, 844 F.3d 400, 408 (4th Cir. 2016)

(internal quotation marks omitted) (quoting Waters v. Churchill, 511 U.S. 661, 674

(1994) (plurality opinion)). To that end, the interest advanced by the public employee

speech doctrine “is as much the public’s interest in receiving informed opinion as it is the

employee’s own right to disseminate it.” Roe, 543 U.S. at 82 (emphasis added); see also

Garcetti, 547 U.S. at 419 (“The Court has acknowledged the importance of promoting the

public’s interest in receiving the well-informed views of government employees engaging

in civic discussion.”); United States v. Nat’l Treasury Emps. Union, 513 U.S. 454, 470

(1995) (“The large-scale disincentive to Government employees’ expression also imposes

a significant burden on the public’s right to read and hear what the employees would

otherwise have written and said.”). Because the public has an interest in receiving the

“informed” opinions of public employees, it necessarily also has an interest in

information about policies that circumscribe public employees’ speech and public

employees’ opinions of such policies.

       However, we also acknowledge that some of the Facebook activity prompting

Plaintiff’s termination did not implicate matters of public concern.         For instance,

Plaintiff’s “like” of the image depicting an elderly woman raising her middle finger and

entitled “for you Chief”—on the heels of the Department’s investigation into Plaintiff’s




                                            18
January 20 and 23 Facebook activity—“amounted to no more than an employee

grievance not protected by the First Amendment.” Stroman, 981 F.2d at 157.

      When “a single expression of speech” encompasses both matters of public concern

and matters of purely personal interest, “the proper approach is to consider [the

speech] . . . in its entirety.” Id. Whether a series of related posts and “likes” over a

several-week period to a dynamic social networking platform—like the posts and “likes”

that prompted Plaintiff’s termination—constitute “a single expression of speech” is an

open question. Rather than resolve that unsettled question—and because at least some of

Plaintiff’s speech addressed matters of public concern—we will “weigh whatever public

interest commentary may be contained in [Plaintiff’s Facebook activity] against the

[Department’s] dual interest as a provider of public service and employer of persons

hired to provide that service.” Id. at 158 (citing Pickering, 391 U.S. at 568). We note

that this approach accords with the Department’s decision to terminate Plaintiff, which

was based on the “public statements [Plaintiff] made over a number of days (not simply

one incident—one day)” and “the totality of the circumstances [of] his violations.” J.A.

119, 242.

                                           2.

      Having concluded that at least some of the Facebook activity prompting Plaintiff’s

termination implicated matters of public concern, we now must determine “whether

[Plaintiff’s] interest in speaking upon the matter[s] of public concern outweighed the

[Department’s] interest in providing effective and efficient services to the public.”




                                          19
McVey, 157 F.3d at 277. 4 “Whether [an] employee’s interest in speaking outweighs the

government’s interest is a question of law for the court.” Smith, 749 F.3d at 309. In

balancing these interests, we must “consider the context in which the speech was made,

including the employee’s role and the extent to which the speech impairs the efficiency of

the workplace.” Id. (citing Rankin v. McPherson, 483 U.S. 378, 388 (1987)).

       Factors relevant to this inquiry include whether a public employee’s speech
       (1) impaired the maintenance of discipline by supervisors; (2) impaired harmony
       among coworkers; (3) damaged close personal relationships; (4) impeded the
       performance of the public employee’s duties; (5) interfered with the operation of
       the institution; (6) undermined the mission of the institution; (7) was
       communicated to the public or to coworkers in private; (8) conflicted with the
       responsibilities of the employee within the institution; and (9) abused the authority
       and public accountability that the employee’s role entailed.

Ridpath, 447 F.3d at 317 (citing McVey, 157 F.3d at 278).

       To demonstrate that an employee’s speech impaired efficiency, a government

employer need not “prove that the employee’s speech actually disrupted efficiency, but

only that an adverse effect was ‘reasonably to be apprehended.’” Maciariello v. Sumner,

973 F.2d 295, 300 (4th Cir. 1992) (quoting Jurgensen, 745 F.2d at 879); see also Durham

v. Jones, 737 F.3d 291, 302 (4th Cir. 2013) (“While [it] is correct that ‘concrete evidence’

of an actual disruption is not required, there must still be a reasonable apprehension of

such a disruption.”). Additionally, this Court has previously recognized that “[a] social


       4
        Although the district court concluded that Plaintiff’s January 23 and February 17
Facebook activity did not address matters of public concern, Buker, 2015 WL 3456750,
at *13–14, “[o]ur review is not limited to the grounds the district court relied upon, and
we may affirm ‘on any basis fairly supported by the record,’” Lawson, 828 F.3d at 247
(quoting Eisenberg v. Wachovia Bank, N.A., 301 F.3d 220, 222 (4th Cir. 2002)).



                                            20
media platform amplifies the distribution of the speaker’s message—which favors the

employee’s free speech interests—but also increases the potential, in some cases

exponentially, for departmental disruption, thereby favoring the employer’s interest in

efficiency.” Liverman, 844 F.3d at 407.

       For several reasons, we conclude that the Department’s interest in efficiency and

preventing disruption outweighed Plaintiff’s interest in speaking in the manner he did

regarding gun control and the Department’s social media policy.              First, Plaintiff’s

Facebook activity interfered with and impaired Department operations and discipline as

well as working relationships within the Department. “[F]ire companies have a strong

interest in the promotion of camaraderie and efficiency” as well as “internal harmony

[and] trust,” and therefore we accord “substantial weight” to a fire department’s interest

in limiting dissension and discord. Goldstein, 218 F.3d at 355; see also Janusaitis v.

Middlebury Volunteer Fire Dep’t, 607 F.2d 17, 26 (2d Cir. 1979) (“When lives may be at

stake in a fire, an esprit de corps is essential to the success of the joint endeavor. Carping

criticism and abrasive conduct have no place in a small organization that depends upon

common loyalty—‘harmony among coworkers.’” (quoting Pickering, 391 U.S. at 570)).

       Here, Plaintiff’s Facebook activity led to “dissension in the [D]epartment” and

resulted in “[n]umerous” conversations between at least one battalion chief and lower-

level employees in which the battalion chief “had to[,] . . . as a supervisor[,] justify[] that

it’s okay for anybody to say or do anything against the policy.” J.A. 550. Additionally,

at least one lieutenant perceived Grutzmacher’s comment regarding “picking a black

one,” which Plaintiff “liked,” as “referr[ing] to a black person.”         J.A. 337.    Three


                                              21
African-American employees within the Department approached the president of the

Phoenix Sentinels—the Howard County affiliate of the International Association of Black

Professional Firefighters, a constituent group representing African-American and other

minority firefighters—about the posts, with one member stating, “I don’t want to work

for [Plaintiff] anymore. I don’t trust him.” 5       J.A. 240.    Accordingly, we accord

“substantial weight” to Defendants’ interest in preventing Plaintiff from causing further

dissension and disharmony.

       Second, Plaintiff’s Facebook activity significantly conflicted with Plaintiff’s

responsibilities as a battalion chief. Courts have long recognized that “[t]he expressive

activities of a highly placed supervisory . . . employee will be more disruptive to the

operation of the workplace than similar activity by a low level employee with little

authority or discretion.” McEvoy v. Spencer, 124 F.3d 92, 103 (2d Cir. 1997) (citing

authorities); see also Brown v. Dep’t of Transp., 735 F.2d 543, 547 (Fed. Cir. 1984)

(“[Plaintiff’s] position as a supervisor . . . weighs heavily on the agency’s side.”). As a

leader within the Department, Plaintiff was responsible for acting as an impartial

decisionmaker and “enforcing Departmental policies and taking appropriate action for

violations of those policies.” J.A. 105. The record demonstrates that Plaintiff’s actions

       5
         Although Plaintiff maintains that this testimony is inadmissible hearsay and that
the district court should not have considered it, the district court did not rely on the
statement for the truth of the matter asserted, but relied on it to illustrate the disruptive
effect of Plaintiff’s speech. See United States v. Pratt, 239 F.3d 640, 644 (4th Cir. 2001)
(finding that an out-of-court statement not intended to prove the truth of the matter
asserted is not hearsay and, thus, is not excluded by the hearsay rule). Thus, the district
court did not err in considering this testimony.



                                             22
led to concerns regarding Plaintiff’s fitness as a supervisor and role model, and concerns

that Plaintiff’s subordinates would not take him seriously if Plaintiff tried to discipline

them in the future. By flouting Department policies he was expected to enforce, Plaintiff

“violated the trust [his inferiors] have in him to be in his administrative role as a battalion

chief, because people count on him to be fair.” J.A. 226–27. Accordingly, Plaintiff’s

managerial position also weighs in the Department’s favor.

       Third, Plaintiff’s speech frustrated the Department’s public safety mission and

threatened “community trust” in the Department, which is “vitally important” to its

function. J.A. 284–85. “[T]he more the employee’s job requires . . . public contact, the

greater the state’s interest in firing her for expression that offends her employer.”

McEvoy, 124 F.3d at 103 (alteration in original) (internal quotation marks omitted)

(quoting Craig D. Singer, Comment, Conduct and Belief: Public Employees’ First

Amendment Rights to Free Expression and Political Affiliation, 59 U. Chi. L. Rev. 897,

901 (1992)). “[F]irefighters . . . are quintessentially public servants. As such, part of

their job is to safeguard the public’s opinion of them, particularly with regard to a

community’s view of the respect that . . . firefighters accord the members of that

community.” Locurto v. Giuliani, 447 F.3d 159, 178–79 (2d Cir. 2006).

       Here, Plaintiff’s January 20 post, made while he was on-duty and in his office,

“advocat[ed] violence to certain classes of people” and “advocated using violence to

[e]ffect a political agenda.” J.A. 183, 646. Additionally, the Department reasonably was

concerned that Plaintiff’s Facebook activity—particularly his “like” of Grutzmacher’s

comment regarding “black one[s]”—could be interpreted as supporting “racism” or


                                              23
“bias,” J.A. 283, and thereby “interfere with the public trust of [Plaintiff] being able to

make fair decisions for everybody,” J.A. 231; see also Locurto, 447 F.3d at 182–83

(“[E]ffective police and fire service presupposes respect for the members of [African-

American and other minority] communities, and the defendants were permitted to

account for this fact in disciplining the plaintiffs.”).        The potential for Plaintiff’s

statements to diminish the Department’s standing with the public further weighs in favor

of the Department.

       Fourth, Plaintiff’s speech—particularly his “like” of the image depicting a woman

raising her middle finger—“expressly disrespect[ed] [his] superiors.” LeFande v. District

of Columbia, 841 F.3d 485, 495 (D.C. Cir. 2016). A public employee’s interest in

speaking on matters of public concern “does not require that [a public] employer[]

tolerate associated behavior that [it] reasonably believed was disruptive and

insubordinate.” Dwyer v. Smith, 867 F.2d 184, 194 (4th Cir. 1989); see also Connick,
461 U.S. at 154 (“The limited First Amendment interest involved here does not require

that Connick tolerate action which he reasonably believed would disrupt the office,

undermine his authority, and destroy close working relationships.”). Here, Plaintiff’s

“continued unrestrained conduct” after already being reprimanded “‘smack[ed] of

insubordination.’” See Graziosi v. City of Greenville, 775 F.3d 731, 740 (5th Cir. 2015)

(quoting Nixon v. City of Houston, 511 F.3d 494, 499 (5th Cir. 2007)). Employees within

the Department viewed Plaintiff’s “like” of Donnelly’s Facebook picture of an older

woman with her middle finger raised as a “sparring match between the battalion chief and

an assistant chief [that publicly] escalated to the level of telling the fire chief to fuck off.”


                                               24
J.A. 297–98. Therefore, the disrespectful and insubordinate tone of Plaintiff’s relevant

Facebook activity also weighs in the Department’s favor.

       Lastly, we observe that the record is rife with observations of how Plaintiff’s

Facebook activity, subsequent to Assistant Chief Jerome’s request that Plaintiff remove

any offending posts, disregarded and upset the chain of command upon which the

Department relies. Fire departments operate as “paramilitary” organizations in which

“discipline is demanded, and freedom must be correspondingly denied.” Maciariello,
973 F.2d at 300. Accordingly, we afford fire departments “greater latitude . . . in dealing

with dissension in their ranks.” Id. Although the Department’s status as a paramilitary

organization is not dispositive of the Pickering analysis, see Liverman, 844 F.3d at 408, it

does further tip the scale in the Department’s favor.

       By contrast, though we recognize that at least some of Plaintiff’s speech addressed

matters of public concern—gun control and the Department’s Social Media Guidelines—

the public’s interest in Plaintiff speaking on those matters of public concern does not

outweigh the significant governmental interests set forth above. In particular, we have

recognized that a public safety official’s interest in speaking on matters of public concern

is sufficient to outweigh the compelling government interests set forth above when, for

example, the official’s speech is “grounded . . . in specialized knowledge [or] expresse[s]

a general ‘concern about the inability of the [Department] to carry out its vital public




                                            25
mission effectively.’” 6 Liverman, 844 F.3d at 410 (third alteration in original) (quoting

Cromer v. Brown, 88 F.3d 1315, 1325–26 (4th Cir. 1996)). For instance, in Liverman,

we found statements by veteran police officers raising “[s]erious concerns regarding

officer training and supervision” were sufficient to overcome the government’s interest in

preventing workplace disruption. Id. at 411; see also Durham, 737 F.3d at 302 (“Serious,

to say nothing of corrupt, law enforcement misconduct is a substantial concern that must

be met with a similarly substantial disruption in the calibration of the controlling

balancing test.”); Goldstein, 218 F.3d at 355 (“[T]he substance of the public concern

included allegations that some emergency personnel lacked required training and

certifications; that the leadership of the company was overlooking violations of safety

regulations; and that the conduct of crewmembers was jeopardizing the safety of the crew

and of the public. These allegations were a matter of the highest public concern, and as

such, they were entitled to the highest level of First Amendment protection.” (footnote

omitted)). Plaintiff’s Facebook activity is not of the same ilk as the speech at issue in

Liverman, Durham, and Goldstein, which this Court found sufficient to outweigh the

types of significant governmental interests at issue here.

       In sum, we conclude the Department’s interest in workplace efficiency and

preventing disruption outweighed the public interest commentary contained in Plaintiff’s


       6
         By identifying speech grounded in a public employee’s specialized knowledge or
raising questions about public safety as examples of public employee speech warranting
the highest level of First Amendment protection, we do not suggest that those are the only
two categories of public employee speech warranting such protection.



                                             26
Facebook activity. In reaching this conclusion, we emphasize that this balancing test is a

“particularized” inquiry. Goldstein, 218 F.3d at 356. Therefore, although we resolve the

balancing test in favor of the Department, we expressly caution that a fire department’s

interest in maintaining efficiency will not always outweigh the interests of an employee

in speaking on matters of public concern. See id.

       Because the Department’s interest in managing its internal affairs outweighs the

public interest in Plaintiff’s speech, we need not reach the third prong of the McVey test.

As such, we conclude that the district court properly granted summary judgment in favor

of Defendants on Plaintiff’s First Amendment retaliation claim.

                                            B.

       Plaintiff also contends that the district court improperly dismissed his facial

challenge to the Department’s Social Media Guidelines and Code of Conduct as moot.

When a plaintiff challenges a government policy “for vagueness or overbreadth, the

Supreme Court has concluded that [he] ha[s] standing to assert the rights of third parties

whose protected speech may have been impermissibly curtailed by the challenged

prohibition, even though as applied to the plaintiff[], the [policy] only curtailed

unprotected expression.” Brandywine, Inc. v. City of Richmond, 359 F.3d 830, 835 (6th

Cir. 2004) (citing Young v. Am. Mini Theatres, Inc., 427 U.S. 50, 59 n.17 (1976)).

Because we find the district court properly granted Defendants’ motion for summary

judgment against Plaintiff, we decline to review Plaintiff’s as-applied facial challenge

and review only the district court’s determination regarding Plaintiff’s third-party facial

challenge.


                                            27
       “We review the district court’s mootness determination de novo.” S.C. Coastal

Conservation League v. U.S. Army Corps of Eng’rs, 789 F.3d 475, 482 (4th Cir. 2015).

A claim becomes moot “when the issues presented are no longer ‘live’ or the parties lack

a legally cognizable interest in the outcome.” County of Los Angeles v. Davis, 440 U.S.
625, 631 (1979) (internal quotation marks omitted) (quoting Powell v. McCormack, 395
U.S. 486, 496 (1969)).

       On appeal, Defendants contend that the district court’s mootness finding was

proper because the Department has repealed the previous Social Media Guidelines and

Code of Conduct in operation at the time of Plaintiff’s termination; the revised policies

did not include any of the provisions Plaintiff challenged in the prior iterations of the

policies; and the Department “did not intend to readopt or enforce the challenged prior

versions of either policy.” Appellees’ Br. at 17. Conversely, Plaintiff argues that the

Department’s subsequent actions have not mooted his facial challenge, as the Department

is free to “re-enact the unconstitutional provisions of the old policies.” Appellant’s Br. at

36. We reject Plaintiff’s contention.

       “It is well established that a defendant’s ‘voluntary cessation of a challenged

practice’ moots an action only if ‘subsequent events made it absolutely clear that the

allegedly wrongful behavior could not reasonably be expected to recur.’” Wall v. Wade,

741 F.3d 492, 497 (4th Cir. 2014) (quoting Friends of the Earth, Inc. v. Laidlaw Envtl.

Servs., Inc., 528 U.S. 167, 189 (2000)). Here, in addition to adopting a new Social Media

Policy and revised Code of Conduct, current Fire Chief Butler submitted a sworn

affidavit that, “[a]s head of the Fire Department, [he] fully intend[s] to operate under the


                                             28
newly issued [policies] and do[es] not intend to re-issue the original versions.” J.A. 924.

Additionally, Defendants’ counsel declared at oral argument that the Department has no

intent to reenact the offending policies. And from the record, we discern “no hint” that

the Department has any intention of reinstituting the prior policies. See Troiano v.

Supervisor of Elections, 382 F.3d 1276, 1284–85 (11th Cir. 2004). Based on these

formal assurances and the absence of any evidence to the contrary, Defendants have met

their “heavy burden of persuad[ing]” this Court that they will not revert to the challenged

policies. Wall, 741 F.3d at 497 (alteration in original) (internal quotation marks omitted)

(quoting Laidlaw, 528 U.S. at 189); see Winsness v. Yocom, 433 F.3d 727, 736 (10th Cir.

2006) (finding that public officials’ alteration of challenged policy, coupled with sworn

affirmation that they would not revert to policy previously in effect, rendered plaintiff’s

challenge moot). Thus, the district court properly dismissed Plaintiff’s third-party facial

challenge as moot.

                                             III.

       For these reasons, the judgment of the district court is

                                                                             AFFIRMED.




                                             29